Per Curiam.
This is an application for a writ of certiorari to review an order made in the Hudson County Court of Common Pleas, in an accident case, why a new trial should not be granted on the ground of inadequacy of damages. The rule was made absolute on the question of damages only. In other words, the prosecutor applies for a writ of certiorari to review the order granting the new trial as to damages only. The writ of certiorari cannot be allowed for two substantial reasons— first, because the granting or refusing to grant a rule to show cause is a matter addressed to the discretion of the trial court. It is not reviewable upon appeal. Hickman v. Powell, 99 N. J. L. 274; Albert v. Hart, 44 Id. 366. Second, what was said by Mr. Justice Dixon in the case of Taylor Provision Co. v. Adams Express Co., 72 Id. 220, is applicable to the facts of this case, viz., the Circuit Court is a constitutional court of record, having general jurisdiction over common law actions, inter-parties, and proceedings therein according to the course of the common law. As such, its orders are reviewable, not by certiorari, but by writ of error (now appeal), 'and only after final judgment. So is the Court of Common Pleas, which is a constitutional court proceeding according to the course of the common law.
The order to show cause, dated April 3d, 1928, is discharged and the writ of certiorari applied for refused.